Citation Nr: 0323967	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-12 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of right knee traumatic arthritis, rated as 10 
percent disabling from August 26, 1997.

2.  Evaluation of right knee traumatic arthritis, rated as 20 
percent disabling from June 16, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947, April 1951 to April 1955, and July 1955 to 
February 1970.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) denied a disability rating in excess of 10 
percent for a scar, residuals of an injury of the right 
anterior thigh, Muscle Group XIV, with degenerative joint 
disease of the right knee, and the veteran appealed its 
decision.  

In May 2000, the Board of Veterans' Appeals (Board) remanded 
the case to the RO to afford the veteran an RO hearing.  In 
June 2000, the veteran presented testimony at an RO hearing.  
In October 2000, the RO granted the veteran a separate 10 
percent rating for right knee arthritis due to trauma, 
effective from August 26, 1997, and a 20 percent rating for 
it, effective from June 16, 2000.

By an April 2001 RO decision, service connection was granted 
for osteoarthritis of the lumbar spine, and a 10 percent 
rating was assigned effective from August 26, 1997.  The 
veteran appealed the 10 percent rating to the Board.  

In October 2002, the veteran was scheduled for a Travel Board 
hearing.  The record shows that he presented at the time of 
the hearing but left without testifying.  

In March 2003, the Board ordered Board-level development on 
the matter of the right knee ratings, and development of the 
right knee matters currently before the Board has occurred.  
A remand for agency of original jurisdiction (AOJ) 
consideration of additional evidence obtained as a result of 
the Board's development concerning the veteran's right knee 
is now necessary.  


REMAND

The veteran has not been provided a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) letter on his claim.  Such a letter is 
necessary.  The case of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003), 
2003 U.S. App. LEXIS 8275 (May 1, 2003), was rendered after 
the Board commenced its development of the right knee matter.  
As noted above, the Board has obtained evidence in this case 
pursuant to Board level development.  In light of the above, 
the Board is remanding the matter to the AOJ.

Accordingly, the case is REMANDED to the AOJ for the 
following action:  

1.  The AOJ should issue the veteran a 
VCAA letter on the matter of the 
evaluation of his right knee.

2.  The AOJ should consider the evidence 
which has been obtained by the Board, in 
conjunction with the matter on appeal.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


